                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JENNIFER OHAMA                                                   CIVIL ACTION

           v.                                                     NO. 19-2150

 ALAN MARKOWITZ

                                                          ORDER

          AND NOW, this 21st day of January, 2020, upon consideration of Defendant’s Motion to

Dismiss Plaintiff’s Amended Complaint, (ECF 15), Plaintiff’s Opposition, (ECF 17), and

Defendant’s Reply, (ECF 18), and for the reasons stated in the foregoing Memorandum, it is hereby

ORDERED that:

                1. Defendant’s Motion is DENIED as to Count I (Breach of Contract), Count II

                    (Breach of Oral Contract), and Count V (Palimony); and

                2. Defendant’s Motion is GRANTED as to Count III (Intentional Misrepresentation)

                    and Count IV (Negligent Misrepresentation), and those counts will be dismissed

                    without prejudice.


                                                                      BY THE COURT:


   Dated: January 21, 2020                                            /s/ Michael M. Baylson
                                                                      Michael M. Baylson
                                                                      United States District Court Judge

O:\CIVIL 19\19-2150 Ohama v Markowitz\19cv2150 Order re Motion to Dismiss.docx
